DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Section II.B., filed 1/29/2021, with respect to claims 1-20 have been fully considered and are persuasive.  Specifically, the argument that the claim amendments aid in implementing the identified abstract idea to a practical application by providing a novel technical solution which improves the determination of a fluid quantity.  The 101 rejection of claims 1-20 has been withdrawn. 

Election/Restrictions
Based on applicant’s arguments on pages 12-15, the withdrawn claims 6-14 and 18-20 have been rejoined, as they are directed towards the same invention and not a different species.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular a processor unit using inputs consisting of: respectively for each fluid level sensor: a fluid height measurement, a location of the fluid level sensor, and the fluid compartment containing the fluid level sensor, and solving a system of equations modeling all 
With respect to claim 6, the prior art does not teach or render obvious the claimed combination, in particular a processor estimating: the fluid plane attitude common to all fluid compartments, and for each fluid compartment, respectively, a height of a best fit planar fluid surface specific to the fluid compartment, via using inputs consisting of: respectively for each fluid level sensor: a fluid height measurement, a location of the fluid level sensor, and the fluid compartment containing the fluid level sensor, and solving a system of equations modeling all fluid height measurements, from the fluid level sensors at their respective locations, lying on the best fit planar fluid surface specific to the fluid compartment containing the fluid level sensor, via a first least square fit of a state vector formed from the system of equations and comprising an estimate of a fluid plane pitch common to all fluid compartments and a fluid plane roll common to all fluid compartments; and deriving from the fluid plane attitude common to all fluid compartments, at least one of: a cross check on measurements of an attitude of the moveable platform, or minimizing measuring a mass or a volume of fluid in all fluid compartments on the moveable platform and thus reducing fluid margins required for performing a mission with the moveable platform.

With respect to claim 15, the prior art does not teach or render obvious the claimed combination, in particular estimate, for a first fluid compartment that comprises a first fluid level sensor and a second fluid level sensor, and a second fluid compartment that comprises a third fluid level sensor and a fourth fluid level sensor, the fluid plane attitude common to all fluid compartments, based upon a system of equations, based upon inputs that consist of: respectively for each fluid level sensor: a fluid height measurement, a location of the fluid level sensor, and the fluid compartment containing the fluid level sensor, that models all fluid height measurements, from the fluid level sensors at their respective locations, located on a best fit planar fluid surface specific to the fluid compartment that contains the fluid level sensor; and derive from the fluid plane attitude common to all fluid compartments, at least one of: a cross check on measurements of an attitude of the moveable platform, or a minimization of errors in a measurement of a mass or a volume of fluid in all fluid compartments on the moveable platform and thus reduction of fluid margins required for performance of a mission with the moveable platform.
With respect to claim 18, the prior art does not teach or render obvious the claimed combination, in particular estimate , for fluid compartments independent of each other and disposed in or connected to a moveable platform that comprises a first fluid compartment that comprises a first fluid level sensor and a second fluid level sensor, and a second fluid compartment that comprises a third fluid level sensor and a fourth fluid level sensor, a fluid plane attitude common to all fluid compartments, based upon a system of equations that models all fluid height measurements, from each fluid level sensor at their respective locations, located on a best fit planar fluid surface specific to the fluid compartment that contains the respective fluid level sensor, based upon: inputs that consist of: respectively for each fluid level sensor: a fluid height measurement, a location of the fluid level sensor, and the fluid compartment containing the fluid level sensor; and a first least square fit of a state vector formed from the system of equations and comprises an estimate of a fluid plane pitch common to all fluid compartments and a fluid plane roll common to all fluid compartments; and derive from the fluid plane attitude common to all fluid compartments, at least one of: a cross check on measurements of an attitude of the moveable platform, or a minimization of errors in a measurement of a mass or a volume of fluid in all fluid compartments on the moveable platform and thus reduction of fluid margins required for performance of a mission with the moveable platform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW G MARINI/Primary Examiner, Art Unit 2853